Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The amendment submitted by Applicant on September 20, 2021 has been received and entered.

Claim 9 has been canceled.
New claims 21-28 have been added.

Authorization for this examiner’s amendment was given in an interview with Ms. MALGORZATA A. KULCZYCKA on November 16, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 15 has been amended as follows:
--15.	(Currently Amended)  Memory cell comprising:
a field-effect transistor structure;
a first control node and a second control node,
a first capacitor structure comprising a first electrode connected to the first control node, a second electrode connected to a gate region of the field-effect transistor structure, and a remanent-polarizable region disposed between the first electrode and ; 
wherein the first capacitor structure has a first effective capacitor area and wherein the second capacitor structure has a second effective capacitor area different from the first effective capacitor area; and/or wherein the two electrodes of the first capacitor structure have a first distance from each other and wherein the two electrodes of the second capacitor structure have a second distance from each other different from the first distance; and/or wherein the remanent-polarizable region of the first capacitor structure comprises . --

Claim 18 has been canceled.

Claims 1-8, 10-17, 19-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SAITO (U.S. Patent Application Publication No. 2012/0182789).  SAITO discloses a memory device includes a plurality of memory cells, each memory cell includes a first capacitor, a second capacitor, a transistor functions as a switching element.  SAITO fails to shows or suggest the limitations of  each memory cell of one or more first subsets of memory cells of the plurality of memory cells; and one or more second control-lines connected to the second control node of each memory cell of claims 1-8, 10-14); or wherein the first capacitor structure has a first effective capacitor area and wherein the second capacitor structure has a second effective capacitor area different from the first effective capacitor area; and/or wherein the two electrodes of the first capacitor structure have a first distance from each other and wherein the two electrodes of the second capacitor structure have a second distance from each other different from the first distance; and/or wherein the remanent-polarizable region of the first capacitor structure comprises a first material and wherein an electrically isolating region of the second capacitor structure comprises a second material different from the first material (claims 15-17 and 19); applying a read voltage to a first control node of a memory cell, the first control node being connected to a first capacitor or a first memory element of the memory cell, and applying a first lever voltage to a second control node of the memory cell, the second control node being connected to a second capacitor of the memory cell (claim 20); one or more second control-lines connected to the second control node of each memory cell of one or more second subsets of memory cells of the plurality of memory cells; and a control circuit configured to write a selected memory cell of the plurality of memory cells; wherein writing the selected memory cell comprises: providing a write-voltage to a first control-line connected to the first control node of the selected memory cell, and providing a first lever-voltage to a second control-line connected to the second control node of the selected memory cell (claims 21-28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827